--------------------------------------------------------------------------------


EXHIBIT 10.1


SECURITIES PURCHASE AGREEMENT
(Signature Page)


UA GRANITE CORPORATION
31C PRINCIPAL TORRE ALTA
SAN FELIPE, PUERTO PLATA
DOMINICAN REPUBLIC EH009E3


Ladies & Gentlemen:


The undersigned (the "Investor"), hereby confirms its agreement with you as
follows:


1. This Securities Purchase Agreement, including the Terms and Conditions set
forth in Annex I (the "Terms and Conditions"), the Risk Factors set forth in
Annex II (the "Risk Factors"), and exhibits, which are all attached hereto and
incorporated herein by reference as if fully set forth herein (the "Agreement"),
is made as of the date set forth below between UA Granite Corporation, a Nevada
corporation (the "Company"), and the Investor.
2. The Company has authorized the sale and issuance of up to 2,500,000 Units of
the Company securities to certain Investors in a private placement (the
"Offering").  Each Unit each consists of 1 share of the Company's common stock,
$0.00001 par value (the "Shares"), and a warrant in the form attached hereto as
Exhibit A (the "Series A Warrant") and Exhibit B (the "Series B Warrant" and,
together with the Series A Warrant, the "Warrants") exercisable to purchase 1
share of common stock of the Company at an exercise price of $1.25 or $1.50 per
share, respectively, exercisable over a period of twelve (12) months (the
"Warrant Shares") and in accordance with the terms set forth in the Warrants.
3. Pursuant to the Terms and Conditions, the Company and the Investor agree that
the Investor will purchase from the Company and the Company will issue and sell
to the Investor _____________ Units, for a purchase price of $_____ per Unit,
for an aggregate purchase price of $___________ consisting of ___________ Shares
and ___________ Series ___ Warrants to purchase shares of common stock of the
Company. Unless otherwise requested by the Investor, certificates representing
the Common Stock purchased by the Investor will be registered in the Investor's
name and address as set forth below.


4. The Company agrees to grant registration rights to the Investor pursuant to
the registration rights agreement in the form attached hereto as Exhibit C.


Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.


Date: __________,
2018                                                                   
Investor: 


By: 
Print Name: 
Title: 


Address: 






Phone: 
Fax: 


Social Security Number or TIN (if applicable):




1

--------------------------------------------------------------------------------

ANNEX I
TERMS AND CONDITIONS FOR PURCHASE OF UNITS
Investment in the Company involves a high degree of risk.  Investor should
carefully consider the risk factors set forth in Annex II in addition to the
other information set forth in this Annex I before purchasing securities of the
Company.
1. Authorization and Sale of the Units.  Subject to these Terms and Conditions,
the Company has authorized the sale of up to 2,500,000 units ("Units") of the
Company at $_____ per Unit, each consisting of 1 share of the Company's common
stock, $0.00001 par value (the "Shares"), and a warrant in the form attached
hereto as Exhibit A (the "Series A Warrant") and Exhibit B (the "Series B
Warrant" and, together with the Series A Warrant, the "Warrants") exercisable to
purchase 1 share of common stock of the Company at an exercise price of $1.25 or
$1.50 per share, respectively, exercisable over a period of twelve (12) months
(the "Warrant Shares") and in accordance with the terms set forth in the
Warrants (the "Shares" and "Warrants," collectively, a "Unit").  The Company
reserves the right to increase or decrease this number.  All references to
currency in this Securities Purchase Agreement shall refer to the lawful
currency of the United States of America.
2.
Agreement to Sell and Purchase the Units.

2.1 At the Closing (as defined in Section 3 of this Annex I), the Company will
sell to the Investor, and the Investor will purchase from the Company, upon the
terms and conditions hereinafter set forth, the number of Units, if applicable,
set forth in Section 3 of the Signature Page to the Securities Purchase
Agreement at the purchase price set forth thereon.
2.2 The Company may enter into the same form of Securities Purchase Agreement
("Agreement"), including these Terms and Conditions, with other Investors and
expects to complete sales of subsequent Units to other Investors.
2.3 The Company shall grant registration rights to the Investor pursuant to the
terms and conditions of a registration rights agreement in the form attached
hereto as Exhibit C.
3. Delivery of the Shares and Warrants at Closing.  The completion of the
purchase and sale of the Units (the "Closing") shall occur at the offices of the
Company upon receipt of cleared funds and fully executed documents for the
purchase of the Units on each date set by the Company, provided that a final
closing shall occur no later than _____________, 2018 which date may be extended
at the sole discretion of the Company.  Within seven (7) days after each
Closing, the Company shall deliver to the Investor one or more stock
certificates representing the number of Shares and a Warrant representing the
number of shares of common stock as set forth in Section 3 of the Signature Page
to the Securities Purchase Agreement, each such certificate, certificates or
warrant to be registered in the name of the Investor, as set forth in Section 3
of the Signature Page to the Securities Purchase Agreement.
The Company's obligation to issue the Shares and Warrants to the Investor shall
be subject to the following conditions, any one or more of which may be waived
by the Company: (a) receipt by the Company of a certified or official bank check
or wire transfer of funds in the full amount of the purchase price for the Units
being purchased hereunder as set forth in Section 3 of Signature Page to the
Securities Purchase Agreement; and (b) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing.
The Investor's obligation to purchase the Units shall be subject to the
following conditions, any one or more of which may be waived by the Investor:
(1) the representations and warranties of the Company set forth herein shall be
true and correct as of the Closing Date in all material respects and (2) the
Investor shall have received such documents as such Investor shall reasonably
have requested in connection with its due diligence.
4. Representations, Warranties and Covenants of the Company.  The Company hereby
represents and warrants to, and covenants with, the Investor, as follows:
4.1 Organization.  The Company is duly organized and validly existing in good
standing under the laws of the jurisdiction of its organization.  The Company
has full power and authority to own, operate and occupy its properties and to
conduct its business as presently contemplated and is registered or qualified to
do business and in good standing in each jurisdiction in which the nature of the
business conducted by it or the location of the properties owned or leased by it
requires such qualification and where the failure to be so qualified would have
a material adverse effect upon the condition (financial or otherwise), earnings,
business, properties or operations of the Company (a "Material Adverse Effect"),
and no proceeding has been instituted in any such jurisdiction, revoking,
limiting or curtailing, or seeking to revoke, limit or curtail, such power and
authority or qualification.
4.2 Due Authorization and Valid Issuance.  The Company has all requisite power
and authority to execute, deliver and perform its obligations under the
Agreement, and the Agreement has been duly authorized and validly executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company enforceable against the Company in accordance with their terms,
except as rights to indemnity and contribution may be limited by state or
federal securities laws or the public policy underlying such laws, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors' and contracting
parties' rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law). No further approval or authorization of any
stockholder, the Board of Directors of the Company or others is required for the
issuance and sale of the Units.   The Shares and the shares of Common Stock of
the Company issuable upon exercise of the Warrants being purchased by the
Investor hereunder will, upon issuance and payment therefore pursuant to the
terms hereof, be duly authorized, validly issued, fully-paid and nonassessable.
4.3 Non-Contravention.  The execution and delivery of the Agreement, the
issuance and sale of the Units under the Agreement, the fulfillment of the terms
of the Agreement and the consummation of the transactions contemplated thereby
will not (A) conflict with or constitute a violation of, or default under, (i)
any material bond, debenture, note or other evidence of indebtedness, lease,
contract, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company is a party or by which it or
its properties are bound, (ii) the charter, by-laws or other organizational
documents of the Company, or (iii) any law, administrative regulation, ordinance
or order of any court or governmental agency, arbitration panel or authority
applicable to the Company or its properties, except in the case of clauses (i)
and (iii) for any such conflicts, violations or defaults which are not
reasonably likely to have a Material Adverse Effect, or (B) result in the
creation or imposition of any lien, encumbrance, claim, security interest or
restriction whatsoever upon any of the material properties or assets of the
Company or an acceleration of indebtedness pursuant to any obligation, agreement
or condition contained in any material bond, debenture, note or any other
evidence of indebtedness or any material indenture, mortgage, deed of trust or
any other agreement or instrument to which the Company is a party or by which
any of them is bound or to which any of the material property or assets of the
Company is subject.
2

--------------------------------------------------------------------------------

4.4 Capitalization.  As of the date of execution of this Agreement, there are
1,400,000 shares of the Company's common stock issued and outstanding.  Except
as disclosed to the Investor or in documents (the "Exchange Act Documents")
filed by the Company with the Securities and Exchange Commission (the "SEC")
under the Securities Exchange Act of 1934, as amended (the "Exchange Act"),
there are no other outstanding rights (including, without limitation, preemptive
rights), warrants or options to acquire, or instruments convertible into or
exchangeable for, any unissued shares of capital stock or other equity interest
in the Company or any contract, commitment, agreement, understanding or
arrangement of any kind to which the Company is a party or of which the Company
has knowledge and relating to the issuance or sale of any capital stock of the
Company, any such convertible or exchangeable securities or any such rights,
warrants or options.
4.5 Legal Proceedings.  There is no material legal or governmental proceeding
pending or, to the knowledge of the Company, threatened to which the Company is
or may be a party or of which the business or property of the Company is subject
that is not disclosed in the Exchange Act Documents.
4.6 No Violations.  The Company is not in violation of its charter, bylaws, or
other organizational document, or in violation of any law, administrative
regulation, ordinance or order of any court or governmental agency, arbitration
panel or authority applicable to the Company, which violation, individually or
in the aggregate, would be reasonably likely to have a Material Adverse Effect,
or in default (and there exists no condition which, with the passage of time or
otherwise, would constitute a default) in any material respect in the
performance of any bond, debenture, note or any other evidence of indebtedness
in any indenture, mortgage, deed of trust or any other material agreement or
instrument to which the Company is a party or by which the Company is bound or
by which the properties of the Company are bound, which would be reasonably
likely to have a Material Adverse Effect.
5.
Representations, Warranties and Covenants of the Investor.

5.1 The Investor represents and warrants to, and covenants with, the Company
that:  (i) the Investor is an "accredited investor" as defined in Rule 501 of
Regulation D under the Securities Act and that the Investor is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to investments in shares presenting an investment decision like that
involved in the purchase of the Units, including investments in securities
issued by the Company and investments in comparable companies, and has
requested, received, reviewed and considered all information it deemed relevant
in making an informed decision to purchase the Units; (ii) the Investor has
carefully read and fully understands the risks involved with an investment in
the Company including, without limitation, the risks identified on Annex II,
attached hereto, (iii) the Investor is acquiring the number of Units set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement in the
ordinary course of its business and for its own account for investment only and
with no present intention of distributing any of such Units or any arrangement
or understanding with any other persons regarding the distribution of such
Units; (iv) the Investor will not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit any offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Units except in compliance
with the Securities Act, applicable state securities laws and the respective
rules and regulations promulgated thereunder; (v) all of the representations
made by the Investor are true, correct and complete as of the date hereof and
will be true, correct and complete as of the Closing Date; and (vi) the Investor
has, in connection with its decision to purchase the number of Units set forth
in Section 3 of the Signature Page to the Securities Purchase Agreement, relied
only upon the Exchange Act Documents and the representations and warranties of
the Company contained herein.  There are no suits, pending litigation, or claims
against the undersigned that could materially affect the net worth of the
Investor.
5.2 The Investor acknowledges that it has had access to the Exchange Act
Documents and has carefully reviewed the same.  The Investor further
acknowledges that the Company has made available to it the opportunity to ask
questions of and receive answers from the Company's officers and directors
concerning the terms and conditions of this Agreement and the business and
financial condition of the Company, and the Investor has received to its
satisfaction, such information about the business and financial condition of the
Company and the terms and conditions of the Agreement as it has requested.  The
Investor has carefully considered the potential risks relating to the Company
and a purchase of the Units, and fully understands that the Units are
speculative investments, which involve a high degree of risk of loss of the
Investor's entire investment.  Among others, the undersigned has carefully
considered each of the risks identified under the caption "Risk Factors" in the
Exchange Act Documents and Annex II.
5.3 The Investor acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company that
would permit an offering of the Units, or possession or distribution of offering
materials in connection with the issuance of the Units, in any jurisdiction
outside the United States where legal action by the Company for that purpose is
required.  Investor will comply with all applicable laws and regulations in each
foreign jurisdiction in which it purchases, offers, sells or delivers Units,
Shares, Warrants or Warrant Shares or has in its possession or distributes any
offering material, in all cases at its own expense.
5.4 The Investor hereby covenants with the Company not to make any sale of the
Units, Shares, Warrants or Warrant Shares without complying with the provisions
of this Agreement, and the Investor acknowledges that the certificates
evidencing the Shares will be imprinted with a legend that prohibits their
transfer except in accordance therewith.  The overall commitment of the Investor
to investments, which are not readily marketable, is not excessive in view of
the Investor's net worth and financial circumstances, and any purchase of the
Units will not cause such commitment to become excessive.  The Investor is able
to bear the economic risk of an investment in the Units.
5.5 The Investor further represents and warrants to, and covenants with, the
Company that (i) the Investor has full right, power, authority and capacity to
enter into this Agreement and to consummate the transactions contemplated hereby
and has taken all necessary action to authorize the execution, delivery and
performance of this Agreement, and (ii) this Agreement constitutes a valid and
binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' and contracting parties' rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
5.6 Investor will not use any of the restricted Shares or Warrant Shares
acquired pursuant to this Agreement to cover any short position in the Common
Stock of the Company if doing so would be in violation of applicable securities
laws.
5.7 The Investor understands that nothing in the Exchange Act Documents, this
Agreement or any other materials presented to the Investor in connection with
the purchase and sale of the Units constitutes legal, tax or investment advice. 
The Investor has consulted such legal, tax and investment advisors, as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Units.
3

--------------------------------------------------------------------------------

5.8 The Investor understands that the issuance of the Units to the Investor has
not been registered under the Securities Act in reliance upon one or more
specific exemptions therefrom, including Regulation D and/or Regulation S, which
exemption depends upon, among other things, the accuracy of the Investor's
representations made in this Agreement.  The Investor understands that the Units
must be held indefinitely unless subsequently registered under the Securities
Act and qualified under applicable state securities laws, or unless an exemption
from such registration and qualification requirements is otherwise available.
The Investor acknowledges that the Company has no obligation to register or
qualify the Units or underlying Shares or Warrant Shares for resale. The
Investor acknowledges that the Company will refuse to register any transfer of
Units, Shares or Warrant Shares that is not made in accordance with the
provisions of Regulation S, registered pursuant to the Securities Act or
otherwise exempt from such registration. The Investor further acknowledges that
if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Shares or Warrant Shares, and
requirements relating to the Company which are outside of the Investor's
control, and which the Company is under no obligation and may not be able to
satisfy. The Investor has been independently advised as to the applicable
holding period imposed in respect of the Shares by securities legislation in the
jurisdiction in which the undersigned resides and confirms that no
representation has been made respecting the applicable holding periods for the
Shares or Warrant Shares in such jurisdiction and it is aware of the risks and
other characteristics of the Units and of the fact that the undersigned may not
resell the Units, Shares or Warrant Shares except in accordance with applicable
securities legislation and regulatory policy.
5.9 A copy of the Company's annual report on Form 10-K, its quarterly reports on
Form 10-Q, current reports on Form 8-K and information statements are available
on the SEC's website at www.sec.gov.
5.10 For purposes of compliance with the Regulation S exemption for the offer
and sale of the Units (defined in this Section 5.10 to include the underlying
Shares and Warrant Shares) to non-U.S. Persons, if the Investor is not a "U.S.
Person," as such term is defined in Rule 902(k) of Regulation S,1 the Investor
represents and warrants that the Investor is a person or entity that is outside
the United States, and further represents and warrants as follows:
(a) The Investor is not acting and purchasing (or proposes to purchase) the
Units on behalf of any other persons, entities or accounts and is not acquiring
the Units for the account or benefit of a U.S. Person.  The Investor represents
and warrants that the Investor is not a "U.S. Person" (as defined in Rule 902(k)
under the Securities Act) and was located outside the United States at the time
any offer to buy the Units was made and at the time the buy offer was originated
by the undersigned.
(b) If the Investor is a legal entity, it has not been formed specifically for
the purpose of investing in the Company.
(c) The Investor  hereby represents that he, she or it has satisfied and fully
observed the laws of the jurisdiction in which he, she or it is located or
domiciled, in connection with the acquisition of the Units, including (i) the
legal requirements of the Investor's jurisdiction for the acquisition of the
Units, (ii) any foreign exchange restrictions applicable to such acquisition,
(iii) any governmental or other consents that may need to be obtained, and (iv)
the income tax and other tax consequences, if any, which may be relevant to the
holding, redemption, sale, or transfer of the Units; and further, the Investor
agrees to continue to comply with such laws as long as he, she or it shall hold
the Units.
(d) To the knowledge of the Investor, without having made any independent
investigation, neither the Company nor any person acting for the Company, has
conducted any "directed selling efforts" in the United States as the term
"directed selling efforts" is defined in Rule 902 of Regulation S, which, in
general, means any activity undertaken for the purpose of, or that could
reasonably be expected to have the effect of, conditioning the marketing in the
United States for any of the Units being offered.  Such activity includes,
without limitation, the mailing of printed material to investors residing in the
United States, the holding of promotional seminars in the United States, and the
placement of advertisements with radio or television stations broadcasting in
the United States or in publications with a general circulation in the United
States, which discuss the offering of the Units.  To the knowledge of the
Investor, the Units were not offered to the undersigned through, and the
undersigned is not aware of, any form of general solicitation or general
advertising, including without limitation, (i) any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio, and (ii) any seminar or meeting
whose attendees have been invited by any general solicitation or general
advertising.
(e) The Investor will offer, sell or otherwise transfer the Units, only (A)
pursuant to a registration statement that has been declared effective under the
Securities Act, (B) pursuant to offers and sales that occur outside the United
States within the meaning of Regulation S in a transaction meeting the
requirements of Rule 904 (or other applicable Rule) under the Securities Act, or
(C) pursuant to another available exemption from the registration requirements
of the Securities Act, subject to the Company's right prior to any offer, sale
or transfer pursuant to clauses (B) or (C) to require the delivery of an opinion
of counsel, certificates or other information reasonably satisfactory to the
Company for the purpose of determining the availability of an exemption.
(f) The Investor will not engage in hedging transactions involving the Units
unless such transactions are in compliance with the Securities Act.
(g) The Investor represents and warrants that the undersigned is not a citizen
of the United States and is not, and has no present intention of becoming, a
resident of the United States (defined as being any natural person physically
present within the United States for at least 183 days in a 12-month consecutive
period or any entity who maintained an office in the United States at any time
during a 12-month consecutive period). The Investor understands that the Company
may rely upon the representations and warranty of this paragraph as a basis for
an exemption from registration of the Units under the Securities Act of 1933, as
amended, and the provisions of relevant state securities laws.
5.11 The Investor is not a "disqualified organization."  "Disqualified
organization" means (i) the federal government of the United States; (ii) any
state or political subdivision of the United States; (iii) any foreign
government; (iv) any international organization; (v) any agency or
instrumentality of any of the organizations listed in clauses (i), (ii), (iii)
or (iv) above; (vi) any other tax exempt organization, other than a farmer's
cooperative described in Section 521 of the Code that is exempt from both income
taxation and from taxation under the unrelated business taxable income
provisions of the Code; or (vii) any rural electrical or telephone cooperative.
5.12 The Investor understands, acknowledges and agrees that the Company will use
proceeds from Investor's investment for general working capital and to advance a
portion to Vortex Network, LLC, an Iowa limited liability company ("Vortex") in
connection with that certain binding letter of intent between the Company and
Vortex dated March 7, 2018.
4

--------------------------------------------------------------------------------

5.13 The Investor represents that neither it nor, to the Investor's knowledge,
any person or entity controlling, controlled by or under common control with the
Investor, nor any person or entity having a beneficial interest in the Investor,
nor any other person or entity on whose behalf the undersigned is acting (i) is
a person or entity listed in the annex to Executive Order No. 13224 (2001)
issued by the President of the United States (Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism); (ii) is named on the List of Specially Designated Nationals
and Blocked Persons maintained by the U.S. Office of Foreign Assets Control
(OFAC); (iii) is a non-U.S. shell bank or is providing banking services
indirectly to a non-U.S. shell bank; (iv) is a senior non-U.S. political figure
or an immediate family member or close associate of such figure; or (v) is
otherwise prohibited from investing in the Company pursuant to applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
or orders (categories (i) through (v) collectively, a "Prohibited Investor"). 
The Investor agrees to provide the Company, promptly upon request, all
information that the Company reasonably deems necessary or appropriate to comply
with applicable U.S. anti-money laundering, antiterrorist and asset control
laws, regulations, rules and orders.  The Investor consents to the disclosure to
U.S. regulators and law enforcement authorities by the Company and its
affiliates and agents of such information about the Investor as the Company
reasonably deems necessary or appropriate to comply with applicable U.S.
anti-money laundering, antiterrorist and asset control laws, regulations, rules
and orders.  If the Investor is a financial institution that is subject to the
PATRIOT Act, Public Law No. 107-56 (Oct. 26, 2001) (the "Patriot Act"), the
Investor represents that the Investor has met all of its respective obligations
under the Patriot Act.  The Investor acknowledges that if, following the
investment in the Company by the Investor, the Company reasonably believes that
the Investor is a Prohibited Investor or is otherwise engaged in suspicious
activity or refuses to provide promptly information that the Company requests,
the Company has the right or may be obligated to prohibit additional
investments, segregate the assets constituting the investment in accordance with
applicable regulations or immediately require Investor to transfer the Units,
Shares, Warrants or Warrant Shares.  The Investor further acknowledges that the
Investor will not have any claim against the Company or any of its affiliates or
agents for any form of damages as a result of any of the foregoing actions.
6. Notices.  All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (A) if within the United States by
first-class registered or certified airmail, or nationally recognized overnight
express courier, postage prepaid, or by facsimile, or (B) if delivered from
outside the United States, by International Federal Express or facsimile, and
shall be deemed given (i) if delivered by first-class registered or certified
mail, three business days after so mailed, (ii) if delivered by nationally
recognized overnight carrier, one business day after so mailed, (iii) if
delivered by International Federal Express, two business days after so mailed,
(iv) if delivered by facsimile, upon electronic confirmation of receipt and
shall be delivered as addressed as follows:
(a)
if to the Company, to:  UA Granite Corporation

31C Principal Torre Alta
San Felipe, Puerto Plata
Dominican Republic EH009E3
Attn:  Chief Executive Officer
Phone:  (809) 223-2353


(b)
with a copy to:  Greenberg Traurig LLP
1201 K Street, Suite 1100
Sacramento, CA 95814
Attn:Mark C Lee
Phone:(916) 442-1111
Fax:(916) 448-1709

(c) if to the Investor, at its address on the signature page hereto, or at such
other address or addresses as may have been furnished to the Company in writing.
7. Changes.  This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Investor.
8. Headings.  The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.
9. Severability.  In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.
10.               Governing Law.  This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of Nevada, without
giving effect to the principles of conflicts of law.
11.                Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.
12. Rule 144.  The Company covenants that it will timely file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the SEC thereunder (or, if the Company is not
required to file such reports, it will, upon the request of the Investor holding
Shares and Warrant Shares purchased hereunder made after the first anniversary
of the Closing Date, make publicly available such information as necessary to
permit sales pursuant to Rule 144 under the Securities Act), and it will take
such further action as the Investor may reasonably request, all to the extent
required from time to time to enable such Investor to sell Shares or Warrant
Shares purchased hereunder without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC.  Upon the request of the Investor, the
Company will deliver to such holder a written statement as to whether it has
complied with such information and requirements.
5

--------------------------------------------------------------------------------

13. Confidential Information.  The Investor represents to the Company that, at
all times during the Company's offering of the Units, the Investor has
maintained in confidence all non-public information regarding the Company
received by the Investor from the Company or its agents, and covenants that it
will continue to maintain in confidence such information and shall not use such
information for any purpose other than to evaluate the purchase of the Units
until such information (a) becomes generally publicly available other than
through a violation of this provision by the Investor or its agents or (b) is
required to be disclosed in legal proceedings (such as by deposition,
interrogatory, request for documents, subpoena, civil investigation demand,
filing with any governmental authority or similar process), provided, however,
that before making any use or disclosure in reliance on this subparagraph (b)
the Investor shall give the Company at least fifteen (15) days prior written
notice (or such shorter period as required by law) specifying the circumstances
giving rise thereto and will furnish only that portion of the non-public
information which is legally required and will exercise its best efforts to
obtain reliable assurance that confidential treatment will be accorded any
non-public information so furnished.


--------------------------------------------------------------------------------

1
Regulation S provides in part as follows:

1. "U.S. person" means:  (i) any natural person resident in the United States;
(ii) any partnership or corporation organized or incorporated under the laws of
the United States; (iii) any estate of which any executor or administrator is a
U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any
agency or branch of a foreign entity located in the United States; (vi) any
non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;
(vii) any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and (viii) any partnership or
corporation if: (A) organized or incorporated under the laws of any foreign
jurisdiction; and (B) formed by a U.S. person principally for the purpose of
investing in securities not registered under the Securities Act of 1933, as
amended, unless it is organized or incorporated, and owned, by accredited
investors (as defined in Rule 501(a)) who are not natural persons, estates or
trusts.
2. The following are not "U.S. persons": (i) any discretionary account or
similar account (other than an estate or trust) held for the benefit or account
of a non-U.S. person by a dealer or other professional fiduciary organized,
incorporated, or (if an individual) resident in the United States; (ii) any
estate of which any professional fiduciary acting as executor or administrator
is a U.S. person if: (A) an executor or administrator of the estate who is not a
U.S. person has sole or shared investment discretion with respect to the assets
of the estate; and (B) the estate is governed by foreign law; (iii) any trust of
which any professional fiduciary acting as trustee is a U.S. person, if a
trustee who is not a U.S. person has sole or shared investment discretion with
respect to the trust assets, and no beneficiary of the trust (and no settlor if
the trust is revocable) is a U.S. person; (iv) an employee benefit plan
established and administered in accordance with the law of a country other than
the United States and customary practices and documentation of such country; (v)
any agency or branch of a U.S. person located outside the United States if: (A)
the agency or branch operates for valid business reasons; and (B) the agency or
branch is engaged in the business of insurance or banking and is subject to
substantive insurance or banking regulation, respectively, in the jurisdiction
where located; and (vi) the International Monetary Fund, the International Bank
for Reconstruction and Development, the Inter-American Development Bank, the
Asian Development Bank, the African Development Bank, the United Nations, and
their agencies, affiliates and pension plans, and any other similar
international organizations, their agencies, affiliates and pension plans.
6

--------------------------------------------------------------------------------

ANNEX II
RISK FACTORS


THE RISKS DESCRIBED BELOW ARE THE ONES THE COMPANY BELIEVES ARE THE MOST
IMPORTANT FOR THE INVESTOR TO CONSIDER, ALTHOUGH THESE RISKS ARE NOT THE ONLY
ONES THAT THE COMPANY FACES. IF EVENTS ANTICIPATED BY ANY OF THE FOLLOWING RISKS
ACTUALLY OCCUR, THE COMPANY'S BUSINESS, OPERATING RESULTS OR FINANCIAL CONDITION
COULD SUFFER AND THE TRADING PRICE OF THE COMPANY'S COMMON STOCK COULD DECLINE.


FURTHER, THE RISKS DESCRIBED BELOW ASSUME THE CONSUMMATION OF A PROPOSED REVERSE
MERGER TRANSACTION BETWEEN THE COMPANY AND VORTEX NETWORK, LLC, AN IOWA LIMITED
LIABILITY COMPANY ("VORTEX"), PURSUANT TO WHICH THE COMPANY WILL ACQUIRE ALL THE
ISSUED AND OUTSTANDING MEMBERSHIP INTEREST OF VORTEX IN EXCHANGE FOR THE
ISSUANCE BY THE COMPANY OF SHARES OF COMMON STOCK OF THE COMPANY TO THE MEMBERS
OF VORTEX (THE "SHARE EXCHANGE TRANSACTION").  VORTEX OPERATES AS A CRYPTO
CURRENCY HOLDING COMPANY ENGAGED IN THE BUSINESS OF MINING CRYPTO ASSETS.
ASSUMING THE SUCCESSFUL CLOSING OF THE SHARE EXCHANGE TRANSACTION, VORTEX SHALL
BECOME A WHOLLY-OWNED SUBSIDIARY OF THE COMPANY AND THE BUSINESS OF THE COMPANY
SHALL CONSIST PRIMARILY OF THE BUSINESS OF VORTEX.


AS USED BELOW, "WE," "US" AND "OUR" REFER COLLECTIVELY TO UA GRANITE CORPORATION
AND VORTEX, AND REFERENCES TO THE "COMPANY" REFER TO THE COMPANY AFTER GIVING
EFFECT TO THE SHARE EXCHANGE TRANSACTION.


Risks Relating to our Business and Financial Condition


WE LACK OPERATING HISTORY AND HAVE NOT GENERATED ANY REVENUES OR PROFITS TO
DATE, AND WE HAVE INCURRED LOSSES IN PRIOR PERIODS AND MAY INCUR LOSSES IN THE
FUTURE.


We cannot be assured that we can achieve or sustain profitability on a quarterly
or annual basis in the future. Our operations are subject to the risks and
competition inherent in the establishment of a business enterprise. There can be
no assurance that future operations will be profitable. We may not achieve our
business objectives and the failure to achieve such goals would have an adverse
impact on us.


BECAUSE WE MAY NEVER EARN REVENUES FROM OUR OPERATIONS, OUR BUSINESS MAY FAIL
AND INVESTORS MAY LOSE ALL OF THEIR INVESTMENT IN OUR COMPANY.


We have no history of revenues from operations. We have yet to generate positive
earnings and there can be no assurance that we will ever operate profitably. Our
company has a limited operating history. If our business plan is not successful
and we are not able to operate profitably, then our stock may become worthless
and investors may lose all of their investment in our company.


We anticipate that we will incur increased operating expenses without realizing
any revenues. We therefore expect to incur significant losses into the
foreseeable future. We recognize that if we are unable to generate significant
revenues from the sale of our products and services in the future, we will not
be able to earn profits or continue operations. There is no history upon which
to base any assumption as to the likelihood that we will prove successful, and
we can provide no assurance that we will generate any revenues or ever achieve
profitability. If we are unsuccessful in addressing these risks, our business
will fail and investors may lose all of their investment in our company.


WE WILL REQUIRE SUBSTANTIAL ADDITIONAL FUNDS TO COMPLETE OUR RESEARCH AND
DEVELOPMENT ACTIVITIES.


Our business does not currently generate the cash that is necessary to finance
our operations. We will likely need to raise additional capital to:
·
Fund research and development activities;

·
Fund our general corporate and administrative activities;

·
Pursue business development activities and strategic partnerships for our
technology platforms; and

·
Attract and retain senior management with relevant experience.



We will need to raise additional funds through equity offerings, debt
financings, or additional strategic alliances in the future to continue our
operations and achieve our research and development objectives. We may not be
able to obtain additional financing on terms that are commercially acceptable
and favorable to us. General market conditions may make it very difficult for us
to seek financing from the capital markets, and the terms of any financing may
adversely affect the holdings or the rights of our stockholders. Debt financing,
if available, may involve restrictive covenants that could limit our flexibility
in conducting future business activities. If adequate funds are not available,
we may have to further delay, reduce or eliminate one or more of our planned
activities, which could adversely affect the market price of our common stock.
7

--------------------------------------------------------------------------------



CREDIT MARKET UNCERTAINTY COULD HAVE A SIGNIFICANT IMPACT ON OUR BUSINESS.


Significant deterioration in the financial condition of large financial
institutions in recent years resulted in a severe loss of liquidity and
available credit in global credit markets and in more stringent borrowing terms.
Accordingly, we may be limited in our ability to borrow funds to finance our
operations in the future. An inability to obtain sufficient financing at
cost-effective rates could have a materially adverse effect on our planned
business operations and financial condition.


THE EXPECTED RESULTS FROM OUR PREVIOUSLY DISCLOSED POTENTIAL SHARE EXCHANGE
TRANSACTION WITH VORTEX MAY VARY SIGNIFICANTLY FROM OUR EXPECTATIONS, AND WE CAN
PROVIDE NO ASSURANCE THAT SUCH POTENTIAL SHARE EXCHANGE TRANSACTION WILL BE
COMPLETED.


The expected results from our potential share exchange transaction with Vortex
might vary materially from those anticipated and disclosed by us, and we can
provide no assurance that such potential share exchange will be completed. 
These expectations are inherently subject to uncertainties and contingencies. 
These assumptions may be impacted by factors that are beyond our control,
including the business of Vortex, the U.S. economy, actions by regulatory
agencies in the cryptocurrency space, our ability to obtain financing to
complete the share exchange with Vortex, and the approval of the potential share
exchange by Vortex's board of managers and members.  Any one of these factors
may result in our failure to complete the potential share exchange and such
failure to complete the potential share exchange may have significant adverse
consequences on our ability to operate and survive as a viable entity.


THERE CAN BE NO ASSURANCE THAT THE PROPOSED SHARE EXCHANGE TRANSACTION WILL IN
FACT BE CONSUMMATED, AND ANY FAILURE TO CONSUMMATE SUCH A TRANSACTION MAY
ADVERSELY IMPACT OUR ABILITY TO GENERATE LIQUIDITY FOR OUR STOCKHOLDERS AND TO
RAISE NECESSARY CAPITAL.


We have entered into a binding letter of intent with Vortex, dated as of March
7, 2018, which contains various conditions, including approval by Vortex's board
of managers and members and the entry into definitive agreements.  There can be
no assurance that the proposed share exchange transaction will be consummated. 
Even if we are able to close the potential share exchange transaction, there is
no assurance that we will be able to attract the attention of major brokerage
firms and/or that a public market for its securities will develop.


Risks Relating to the Business of Vortex and Digital Assets


THE VORTEX BUSINESS MODEL IS EXPECTED TO EVOLVE OVER TIME.


As digital assets and blockchain technologies become more widely available, the
services and products associated with such technologies are expected to evolve
over time.  The SEC recently issued a report that promoters that use initial
coin offerings or token sales to raise capital may be engaged in the offer and
sale of securities in violation of the Securities Act and the Exchange Act. 
Accordingly, in order to stay current with the industry and ensure compliance
with applicable federal and state securities laws, our business model will
likely evolve over time.  We cannot assure you that any such modifications will
be successful or will not result in harm to the business.  We may not be able to
manage our growth and development effectively, which could damage our
reputation, limit our growth, and negatively affect our operating results.


THE DEVELOPMENT AND ACCEPTANCE OF DIGITAL ASSET NETWORKS AND OTHER DIGITAL
ASSETS, WHICH REPRESENT A NEW AND RAPIDLY CHANGING INDUSTRY, ARE SUBJECT TO A
VARIETY OF FACTORS THAT ARE DIFFICULT TO EVALUATE.


Digital assets that may be used to buy and sell goods and services, among other
things, represent a new and rapidly evolving industry.  The growth of the
digital asset industry in general, and the digital asset networks of bitcoin and
ether in particular, are subject to a high degree of uncertainty.  A decline in
the popularity or acceptance of the digital asset networks of bitcoin or similar
digital asset systems could adversely affect our business and financial
condition.  The factors affecting the further development of the digital asset
industry, as well as the digital asset networks, include, among other things:
·
Government and quasi-government regulation of bitcoins and other digital assets
and their use;

·
Restrictions on, or regulation of, access to and operation of digital asset
networks and systems;

·
Continued growth in the acceptance, adoption and use of bitcoins and other
digital assets;

·
Maintenance and development of the open source software protocol of the digital
asset networks;

·
Availability and popularity of other forms or methods of buying and selling
goods and services;

·
Changes in consumer demographics and public tastes and preferences;

·
Impacts of regulations and costs associated with regulatory oversight and
compliance; and

·
General economic conditions and the regulatory environment relating to digital
assets.



8

--------------------------------------------------------------------------------

CRYPTOCURRENCY EXCHANGES AND OTHER TRADING VENUES ARE RELATIVELY NEW AND MAY BE
SUBJECT TO FRAUD AND FAILURES.


When cryptocurrency exchanges or other trading venues are involved in fraud or
experience security failures or other operational issues, such events could
result in a reduction in cryptocurrency prices or confidence, which could impact
the success of Vortex and have a material adverse effect on the ability of
Vortex to continue as a going concern.


Cryptocurrency market prices depend on the prices set on exchanges and other
trading venues, which are new and, in most cases, largely unregulated as
compared to established, regulated exchanges for securities, commodities or
currencies.  During the past few years, a number of bitcoin exchanges have
closed due to fraud, business failure or security breaches.  In many of these
instances, the customers of the closed exchanges were not compensated or made
whole for partial or complete losses of their account balances.  While smaller
exchanges are less likely to have the infrastructure and capitalization that may
provide larger exchanges with some stability, larger exchanges may be more
likely to be appealing targets for hackers and malware (software used or
programmed by attackers to disrupt computer operation, gather sensitive
information or gain access to private computer systems) and may be more likely
to be targets of regulatory enforcement action.  The collapse of the largest
bitcoin exchange in 2014 suggests that the failure of one component of the
overall bitcoin ecosystem can have consequences for both users of a bitcoin
exchange and the bitcoin industry as a whole.


A lack of stability in the digital asset exchange market and the closure or
temporary shutdown of digital asset exchanges due to fraud, business failure,
hackers or malware, or government-mandated regulation, may reduce confidence in
the digital asset networks and result in greater volatility in digital asset
values.  These potential consequences of a digital asset exchange's failure
could adversely affect our business and an investment in our securities.  If
Vortex is faced with fraud, security failures, operational issues or similar
events, such factors would have a material adverse effect on the ability of
Vortex to continue as a going concern, which would have a material adverse
effect on the business, prospects and operations of Vortex.


THERE IS CURRENTLY A RELATIVELY SMALL USE OF DIGITAL ASSETS IN THE RETAIL AND
COMMERCIAL MARKETPLACE, AS COMPARED TO RELATIVELY LARGE USE BY SPECULATORS,
WHICH CONTRIBUTES TO PRICE VOLATILITY THAT COULD ADVERSELY AFFECT AN INVESTMENT
IN OUR SECURITIES.


Digital assets, and the blockchain networks on which they exist, are relatively
new products and technologies, and have only recently become accepted as a means
of payment for goods and services by major retail and commercial outlets, and
the use of digital assets by consumers to pay such retail and commercial outlets
remains limited.  Conversely, a significant portion of demand for digital assets
is generated by speculators and investors seeking to profit from the short- or
long-term holding of such digital assets.  A lack of expansion of digital assets
into retail and commercial markets may result in increased volatility or a
reduction in the price of digital assets, either of which could adversely impact
an investment in our securities.


THE PRICE OF THE COMPANY'S SHARES COULD BE SUBJECT TO WIDE SWINGS IN PRICE
BECAUSE THE VALUES OF CRYPTOCURRENCIES ARE SUBJECT TO PRICING RISK AND HAVE
HISTORICALLY BEEN SUBJECT TO WIDE SWINGS IN VALUE.


The Company's shares of stock will be subject to arbitrary pricing factors that
are not necessarily associated with traditional factors influencing stock prices
or the value of non-cryptocurrency assets, such as revenue, cash flows,
profitability, growth prospects, or business activity levels.  The value and
price of our stock, as determined by the investing public, may be influenced by
future anticipated adoption or appreciation in value of cryptocurrencies or the
blockchain generally, factors over which the Company has little or no influence
or control.  The Company's share prices may also be subject to pricing
volatility due to supply and demand factors associated with few or limited
public company options for investment in the segment, which may benefit the
Company in the near term and change over time.


Cryptocurrency market prices are determined primarily using data from various
exchanges, over-the-counter markets, and derivative platforms.  Such prices may
be subject to factors such as those that impact commodities, more so than
business activities, which could be subjected to additional influence from
fraudulent or illegitimate actors, real or perceived scarcity, and political,
economic, regulatory or other conditions.  Pricing may be the result of, and may
continue to result in, speculation regarding future appreciation in the value of
cryptocurrencies, or the Company or its share price, inflating and making their
market prices more volatile or creating "bubble" type risks.


Cryptocurrency holders have realized exponential value due to large increases in
the prices of cryptocurrencies, and such holders may seek to lock in
cryptocurrency appreciation.  Investing in the Company's securities may be
perceived as a way to achieve that result, but may not continue in the future. 
As a result, the value of the Company's securities, and the value of
cryptocurrencies generally, may be more likely to fluctuate due to changing
investor confidence in future appreciation (or depreciation) in market prices,
profits from related or unrelated investments or holdings of cryptocurrency. 
Such factors or events could have a material adverse effect on the price of the
Company's securities, and on the value of any cryptocurrencies the Company holds
or expects to acquire, which would have a material adverse effect on the
business, prospects or operations of the Company and our ability to continue as
a going concern. 


DIGITAL ASSETS MAY BE REGULATED AS SECURITIES OR INVESTMENT SECURITIES.


Bitcoin is the oldest and most well-known form of digital asset.  Bitcoin and
other forms of digital assets or cryptocurrencies have been the source of
significant regulatory consternation, resulting in differing definitional
outcomes among regulatory authorities.  When the interests of investor
protection are paramount, for example in the offer or sale of Initial Coin
Offering ("ICO") tokens, the SEC has no difficulty determining that the token
offerings are securities.  Accordingly, ICO offerings would require registration
under the Securities Act or an available exemption therefrom for offers or sales
in the United States to be lawful.  Although we do not believe our mining
activities require registration for us to conduct such activities and accumulate
digital assets, the SEC, CFTC, NASDAQ and/or other governmental or
quasi-governmental agencies or organizations may conclude that our activities
involve the offer or sale of "securities", or ownership of "investment
securities", and we may face regulation under the Securities Act or the
Investment Company Act of 1940, as amended (the "1940 Act").  Such regulation,
or our potential inability to meet the applicable regulatory requirements, would
have a material adverse effect on our business and operations.
 
There appears to be no one unifying principle governing the regulatory status of
cryptocurrency or whether cryptocurrency constitutes a security.  In certain
circumstances, cryptocurrency may be deemed a security, and its offer and sale
may require compliance with Section 5 of the Securities Act.  However, Vortex's
internal mining activities that are not related to ICO offerings do not require
registration under the Securities Act.  In the future, we may face similar
issues with various state securities regulators who may interpret our actions as
requiring registration under state securities laws, banking laws, or money
transmitter and similar laws, which are also an unsettled area of regulation.
9

--------------------------------------------------------------------------------



IF REGULATORY CHANGES OR INTERPRETATIONS REQUIRE THE REGULATION OF BITCOINS AND
SIMILAR DIGITAL ASSETS UNDER THE SECURITIES ACT AND 1940 ACT BY THE SEC, WE MAY
BE REQUIRED TO REGISTER AND COMPLY WITH SUCH REGULATIONS.


If regulatory changes or interpretations require the regulation of bitcoins and
similar digital assets by the SEC under the Securities Act and 1940 Act, we may
be required to register and comply with such regulations.  To the extent that we
decide to continue operations, the required registrations and regulatory
compliance steps may result in extraordinary expenses to us.  Alternatively, we
may also decide to cease certain operations.  Any disruption of our operations
in response to the changed regulatory landscape may be at a time that is
disadvantageous to investors, as such circumstances could have a material
adverse effect on our business, and our investors may lose their investment.


Current and future legislation and other regulatory developments, including
interpretations released by a regulatory authority, may impact the manner in
which bitcoins and other digital assets are treated for classification and
clearing purposes.  We cannot be certain as to how future regulatory
developments will impact the treatment of bitcoins under the law.  Such
additional registrations may result in extraordinary expenses, and if we
determine it is not feasible for us to comply with such additional regulatory
and registration requirements, we may seek to cease certain of our business
operations.   
 
To the extent that digital assets we may own are deemed by the SEC to fall
within the definition of a security, we may be required to register and comply
with additional regulation under the 1940 Act, including additional periodic
reporting and disclosure standards and requirements and the registration of our
Company as an investment company. Additionally, one or more states may conclude
that digital assets we may own are a security under state securities laws, which
would require registration under applicable state laws.  Such additional
registrations and compliance considerations may result in extraordinary expenses
for our Company, which could have an adverse impact on our business operations,
revenues, and an investment in our Company.  If we determine not to comply with
such additional regulatory and registration requirements, and to instead cease
all or certain parts of our operations, such action would likely adversely
affect an investment in us, and our investors may suffer a complete loss of
their investment.


THERE HAS BEEN LIMITED PRECEDENCE SET FOR FINANCIAL ACCOUNTING OR TAXATION OF
DIGITAL ASSETS, AND IT IS UNCLEAR HOW WE WILL BE REQUIRED TO ACCOUNT FOR DIGITAL
ASSET TRANSACTIONS AND THE TAXATION OF OUR BUSINESS.


Since there has been limited precedence set for the financial accounting of
digital assets, it is unclear how we will be required to account for its digital
asset transactions or assets.  There is currently no authoritative literature
under accounting principles generally accepted in the United States which
specifically addresses the accounting for digital assets, including digital
currencies.  Future changes in regulatory or financial accounting standards
could result in the necessity to restate our financial statements, which could
negatively impact our business, prospects, financial condition and results of
operation.  Such circumstances would have a material adverse effect on our
ability to continue as a going concern, and could have a material adverse effect
on the value of any cryptocurrencies we hold or expect to acquire for our own
account.


We expect our primary or most significant revenue stream to come from our mining
of digital currencies.  The Company will derive revenue by providing transaction
verification services (commonly referred to as "crypto-currency mining") within
the digital currency networks of cryptocurrencies.  In consideration for these
services, the Company expects to receive digital currency (also known as
"coins").  Coins are generally recorded as revenue, using the average spot price
on the date of receipt.  The coins are recorded on the balance sheet at their
fair value and re–measured at each reporting date.  Revaluation gains or losses,
as well gains or losses on sale of coins, are recorded in the statement of
operations.  Expenses associated with running the crypto-currency mining
business, such as equipment deprecation, rent and electricity cost are recorded
as cost of revenues.  We believe all of our digital asset mining activities will
be accounted for on the same basis, regardless of the form of digital asset.
 
In 2014, the IRS issued guidance in Notice 2014-21 that classified
cryptocurrency as property, not currency, for federal income tax purposes. But
according to the requirements of FATCA, which requires foreign financial
institutions to provide the IRS with information about accounts held by U.S.
taxpayers or foreign entities controlled by U.S. taxpayers, cryptocurrency
exchanges, in the ordinary course of doing business, are considered financial
institutions.  Property is divided into certain sections within the Internal
Revenue Code ("IRC") that determine everything from how the property is treated
at sale, to how the property is depreciated, to the nature and character of the
gain on sale of the asset.  IRS guidance is silent on which specific section of
the tax code cryptocurrency falls into.  As noted above, a change in regulatory
or financial accounting standards or IRS interpretations or accounting standards
could result in changes in our accounting treatment, taxation and the potential
necessity to restate our financial statements.  Such changes could negatively
impact our business, prospects, financial condition and results of operation.


REGULATORY CHANGES OR ACTIONS MAY RESTRICT THE USE OF CRYPTOCURRENCIES OR
DIGITAL ASSET NETWORKS IN A MANNER THAT ADVERSELY AFFECTS THE COMPANY'S
BUSINESS, PROSPECTS OR OPERATIONS.


Until recently, little or no regulatory attention has been directed toward
bitcoin and the bitcoin network by U.S. federal and state governments, foreign
governments and self-regulatory agencies.  As cryptocurrencies have grown in
both popularity and market size, governments around the world have reacted
differently to cryptocurrencies.  Certain governments deem cryptocurrencies to
be illegal, while others have allowed their use and trade.  As bitcoin has grown
in popularity and in market size, the Federal Reserve Board, U.S. Congress and
certain U.S. agencies (e.g., the CFTC, the SEC, FinCEN and the Federal Bureau of
Investigation) have begun to examine the operations of the bitcoin network,
bitcoin users and the bitcoin exchange market.  In July 2017, the SEC released
an investigative report which states that the United States would, in certain
circumstances, consider the offer and sale of blockchain tokens pursuant to an
ICO subject to federal securities laws.  The report focused on the activities of
a virtual organization which offered tokens in exchange for ether, which is a
prominent digital asset.  The report emphasized that whether a digital asset is
a security is based on the facts and circumstances.


Although we do not currently participate in ICOs and our activities are not
focused on raising capital or assisting others that do so, the federal
securities laws are very broad, and there can be no assurances that the SEC will
not take enforcement action against us in the future, including for the sale of
unregistered securities in violation of the Securities Act or acting as an
unregistered investment company in violation of the 1940 Act.  Additionally, our
clients and customers may participate in such transactions, and these regulatory
actions may be a prelude to further action which chills widespread acceptance of
blockchain and cryptocurrency adoption and use.  Ongoing and future regulatory
actions may impact our ability to continue its operations as currently conducted
and planned, and changes in the regulatory landscape could affect our ability to
continue as a going concern, which would have a material adverse effect on our
business, prospects or operations. 


The SEC has taken various actions against persons or entities misusing bitcoin
in connection with fraudulent schemes (i.e., Ponzi scheme), inaccurate and
inadequate publicly disseminated information, and the offering of unregistered
securities.  Recently, the SEC suspended trading in three digital asset public
companies.
10

--------------------------------------------------------------------------------



The CFTC has determined that bitcoin and other virtual currencies are
commodities, and the sale of derivatives based on digital currencies must be
done in accordance with the provisions of the CEA and CFTC regulations.  The
CFTC appears to have taken the position that bitcoin is not encompassed by the
definition of currency under the CEA and CFTC regulations, referring to bitcoin
and other "virtual currencies" as "a digital representation of value" that
functions as a medium of exchange, a unit of account, and/or a store of value,
but that does not have legal tender status in any jurisdiction.  To the extent
that bitcoin itself is determined to be a security, commodity future or other
regulated asset, or to the extent that a U.S. or foreign government or
quasi-governmental agency exerts regulatory authority over the bitcoin or
bitcoin trading and ownership, trading or ownership in bitcoin or similar
digital assets may be adversely affected.


The CFTC affirmed its approach to the regulation of bitcoin and bitcoin-related
enterprises on June 2, 2016, when it settled charges against Bitfinex, a bitcoin
exchange based in Hong Kong.  In its Order, the CFTC found that Bitfinex engaged
in "illegal, off-exchange commodity transactions and failed to register as a
futures commission merchant" when it facilitated borrowing transactions among
its users to permit the trading of bitcoin on a "leveraged, margined or financed
basis" without first registering with the CFTC.  In 2017, the CFTC stated that
it would consider bitcoin and other virtual currencies as commodities or
derivatives depending on the facts of the offering.  In December 2017, bitcoin
futures trading commenced on two CFTC regulated futures markets. 
 
Local state regulators such as the New York State Department of Financial
Services ("NYSDFS") have also initiated examinations of bitcoin, the bitcoin
network and the regulation thereof.  In July 2014, the NYSDFS proposed the first
U.S. regulatory framework for licensing participants in "virtual currency
business activity."  The proposed regulations, known as the "BitLicense," are
intended to focus on consumer protection and, after the closure of an initial
comment period that yielded 3,746 formal public comments and a re-proposal, the
NYSDFS issued its final "BitLicense" regulatory framework in June 2015.  The
"BitLicense" regulates the conduct of businesses that are involved in "virtual
currencies" in New York or with New York customers and prohibits any person or
entity involved in such activity to conduct activities without a license.
 
Digital assets currently face an uncertain regulatory landscape in not only the
United States but also in many foreign jurisdictions such as the European Union,
China and Russia.  While certain governments such as Germany (where the Ministry
of Finance has declared bitcoin to be a form of private money that is recognized
as a unit of account, but not recognized in the same manner as fiat, or
real/national currency), have issued guidance as to how to treat bitcoin, most
regulatory bodies have not yet issued official statements regarding intention to
regulate or determinations on regulation of bitcoin, the bitcoin network and
bitcoin users.  In the near future, various foreign jurisdictions may adopt
laws, regulations or directives that affect the bitcoin network and its users,
particularly bitcoin exchanges and service providers that fall within such
jurisdictions' regulatory scope.  Such laws, regulations or directives may
conflict with those of the United States and may negatively impact the
acceptance of bitcoin by users, merchants and service providers outside of the
United States, which may impede the growth of the bitcoin economy.


In the future, government authorities may curtail or prohibit the acquisition,
use, trade, exchange or redemption of cryptocurrencies.  Ownership of, holding
or trading in cryptocurrencies may then be considered illegal and subject to
sanction.  Governments may also implement new regulations that would increase
the costs of compliance and/or subject cryptocurrency companies to additional
regulation.  The effect of any future changes in regulations applicable to us or
any cryptocurrencies that Vortex may mine or hold for others is impossible to
predict.  Such changes could have a material adverse effect on our business,
prospects or operations and our ability to continue as a going concern.


Similar actions by governmental authorities could result in restriction of the
acquisition, ownership, holding, selling, use or trading in our securities. 
Such a restriction may adversely affect our stockholders and have a material
adverse effect on our ability to continue as a going concern, raise new capital
or maintain a securities listing with an exchange, which would have a material
adverse effect on our business, prospects or operations and harm investors in
the Company's securities.


IF FEDERAL OR STATE LEGISLATURES RELEASE TAX DETERMINATIONS THAT CHANGE THE
CLASSIFICATION OF DIGITAL ASSETS SUCH AS BITCOINS AS PROPERTY FOR TAX PURPOSES,
SUCH DETERMINATION COULD HAVE A NEGATIVE TAX CONSEQUENCE FOR OUR COMPANY AND OUR
STOCKHOLDERS.


Current IRS guidance indicates that digital assets such as ether and bitcoin
should be treated and taxed as property, and that transactions involving the
payment of ether or bitcoin for goods and services should be treated as barter
transactions.  While this treatment creates a potential tax reporting
requirement for any circumstance where the ownership of a bitcoin passes from
one person to another, usually by means of bitcoin transactions (including
off-blockchain transactions), it preserves the right to apply capital gains
treatment to those transactions which may adversely affect an investment in our
Company.
 
On December 5, 2014, the New York State Department of Taxation and Finance
issued guidance regarding the application of state tax law to digital assets
such as ether or bitcoins.  The agency determined that the State of New York
would follow IRS guidance with respect to the treatment of digital assets such
as ether or bitcoin for state income tax purposes.  Furthermore, they defined
digital assets such as ether or bitcoin to be a form of "intangible property,"
meaning the purchase and sale of ether or bitcoins for fiat currency is not
subject to state income tax (although transactions of bitcoin for other goods
and services maybe subject to sales tax under barter transaction treatment).  It
is unclear if other states will follow the guidance of the IRS and the New York
State Department of Taxation and Finance with respect to the treatment of
digital assets such as ether or bitcoins for income tax and sales tax purposes. 
If a state adopts a different treatment, such treatment may have negative
consequences, including the imposition of greater a greater tax burden on
investors in bitcoin, or the imposition of a greater cost on the acquisition and
disposition of ether or bitcoin, generally; in either case, this could
potentially have a negative effect on prices in the digital asset exchange
market, and may adversely affect an investment in our Company's securities.
 
Foreign jurisdictions may also elect to treat digital assets such as ether or
bitcoin differently for tax purposes than the IRS or the New York State
Department of Taxation and Finance.  To the extent that a foreign jurisdiction
with a significant share of the market of ether or bitcoin users imposes onerous
tax burdens on ether or bitcoin users, or imposes sales or value added tax on
purchases and sales of ether or bitcoin for fiat currency, such actions could
result in decreased demand for ether or bitcoins in such jurisdiction, which
could impact the price of ether, bitcoin or other digital assets and negatively
impact an investment in our Company.


IF WE ACQUIRE DIGITAL SECURITIES, WE MAY VIOLATE THE INVESTMENT COMPANY ACT OF
1940 AND INCUR POTENTIAL THIRD PARTY LIABILITIES.


The Company intends to comply with the 1940 Act in all respects.  To that end,
if holdings of cryptocurrencies are determined to constitute investment
securities of a kind that subject the Company to registration and reporting
under the 1940 Act, the Company will limit its holdings to less than 40% of its
assets.  Section 3(a)(1)(C) of the 1940 Act defines "investment company" to mean
any issuer that is engaged or proposes to engage in the business of investing,
reinvesting, owning, holding, or trading in securities, and owns or proposes to
acquire investment securities having a value exceeding 40% of the value of such
issuer's total assets (exclusive of Government securities and cash items) on an
unconsolidated basis.  Section 3(a)(2) of the 1940 Act defines "investment
securities" to include all securities except (A) Government securities, (B)
securities issued by employees' securities companies, and (C) securities issued
by majority-owned subsidiaries which (i) are not investment companies and (ii)
are not relying on the exception from the definition of investment company in
section 3(c)(1) or 3(c)(7) of the 1940 Act.  As noted above, the SEC has not
stated whether bitcoin and other cryptocurrency assets constitute investment
securities, as defined in the 1940 Act.
11

--------------------------------------------------------------------------------



IF REGULATORY CHANGES OR INTERPRETATIONS OF OUR ACTIVITIES REQUIRE OUR
REGISTRATION AS A MONEY SERVICES BUSINESS UNDER THE REGULATIONS PROMULGATED BY
FINCEN UNDER THE US BANK SECRECY ACT, OR LICENSING OR OTHER REGISTRATION AS A
MONEY TRANSMITTER OR EQUIVALENT DESIGNATION UNDER APPLICABLE STATE LAWS, WE MAY
BE REQUIRED TO COMPLY WITH SUCH REGISTRATION AND LICENSING REQUIREMENTS.
 
To the extent that the activities of Vortex cause the it to be deemed a money
services business ("MSB") under the regulations promulgated by FinCEN under the
authority of the U.S. Bank Secrecy Act, Vortex may be required to comply with
FinCEN regulations, including those that would mandate us to implement
anti-money laundering programs, make certain reports to FinCEN and maintain
certain records.  To the extent that the activities of Vortex cause it to be
deemed a money transmitter ("MT") or equivalent designation, under state law in
any state in which Vortex operates, Vortex may be required to seek a license or
otherwise register with a state regulator and comply with applicable state
regulations, which may include the implementation of anti-money laundering
programs, maintenance of certain records and other operational requirements.


Currently, the NYSDFS has finalized its "BitLicense" framework for businesses
that conduct "virtual currency business activity," the Conference of State Bank
Supervisors has proposed a model form of state level "virtual currency"
regulation and additional state regulators, including those from California,
Idaho, Virginia, Kansas, Texas, South Dakota and Washington, have made public
statements indicating that virtual currency businesses may be required to seek
licenses as money transmitters.  In July 2016, North Carolina updated its law to
define "virtual currency" and the activities that trigger licensure in a
business-friendly approach that encourages companies to use virtual currency and
blockchain technology.  Specifically, the North Carolina law does not require
miners or software providers to obtain a license for multi-signature software,
smart contract platforms, smart property, colored coins and non-hosted,
non-custodial wallets.  Effective January 1, 2016, New Hampshire requires anyone
who exchanges a digital currency for another currency to become a licensed and
bonded money transmitter.  In numerous other states, including Connecticut and
New Jersey, legislation is being proposed or has been introduced regarding the
treatment of bitcoin and other digital assets.  We will continue to monitor for
developments in such legislation, guidance or regulations.
 
Such additional federal and state regulatory requirements may cause us to incur
extraordinary expenses, possibly materially and adversely affecting an
investment in the Company's stock.  Furthermore, we may not be capable of
complying with certain federal or state regulatory obligations applicable to
MSBs and MTs.  If Vortex is deemed to be subject to such regulatory requirements
and determines not to comply with such requirements, we decide to cease certain
business operations.  Any such action may adversely affect our business,
financial condition, operations, and an investment in our Company.


BANKS AND FINANCIAL INSTITUTIONS MAY NOT PROVIDE BANKING SERVICES, OR MAY CUT
OFF BANKING SERVICES, TO BUSINESSES THAT PROVIDE CRYPTOCURRENCY-RELATED SERVICES
OR THAT ACCEPT CRYPTOCURRENCIES AS PAYMENT, INCLUDING FINANCIAL INSTITUTIONS OF
INVESTORS IN THE COMPANY'S SECURITIES.


A number of companies that provide cryptocurrency-related services have been
unable to find banks or financial institutions that are willing to provide them
with bank accounts and other services.  Similarly, a number of companies and
individuals or businesses associated with cryptocurrencies may have had and may
continue to have their existing bank accounts closed or services discontinued
with financial institutions.  Accordingly, we may be unable to obtain or
maintain these services for our business.  The difficulty that many businesses
providing bitcoin and/or other cryptocurrency-related services have and may
continue to have in finding banks and financial institutions willing to provide
them services may be decreasing the usefulness of cryptocurrencies as a payment
system and harming public perception of cryptocurrencies, and could decrease its
usefulness and harm its public perception in the future.  Similarly, the
usefulness of cryptocurrencies as a payment system and the public perception of
cryptocurrencies could be damaged if banks or financial institutions were to
close the accounts of businesses providing bitcoin and/or other
cryptocurrency-related services.  This could occur as a result of compliance
risk, cost, government regulation or public pressure.  The risk applies to
securities firms, clearance and settlement firms, national stock and commodities
exchanges, the over the counter market and the Depository Trust Company, which,
if any of such entities adopts or implements similar policies, rules or
regulations, could result in the inability of our investors to open or maintain
stock or commodities accounts, including the ability to deposit, maintain or
trade the Company's securities.  Such factors could have a material adverse
effect on the business, prospects or operations of the Company and our ability
to continue as a going concern, which could harm our investors.


TO THE EXTENT THE PROFIT MARGINS OF BITCOIN MINING OPERATIONS ARE NOT HIGH,
OPERATORS OF BITCOIN MINING OPERATIONS ARE MORE LIKELY TO IMMEDIATELY SELL
BITCOINS EARNED BY MINING, WHICH MAY RESULT IN A REDUCTION IN THE PRICE OF
BITCOINS.


Bitcoin mining operations have evolved in recent years from individual users
mining with computer processors, graphics processing units and first generation
ASIC servers.  New processing power is now predominantly added by incorporated
and unincorporated mining operations that use proprietary hardware or
sophisticated ASIC machines acquired from ASIC manufacturers.  Such mining
operations require the investment of significant capital for the acquisition of
this hardware, the leasing of operating space (often in data centers or
warehousing facilities), incurring of electricity costs and the employment of
technicians to operate the mining farms.  As a result, professional mining
operations are of a greater scale than individual miners and have more
significant defined, regular expenses and liabilities.  These regular expenses
and liabilities may require us and other mining operations to more immediately
sell bitcoins earned from mining operations, which may significantly increase
the supply of bitcoins in the market, creating downward pressure on the price of
bitcoins.
  
The extent to which the value of bitcoin mined exceeds the associated allocable
capital and operating costs determines the profit margin of such operation.  A
mining operation may be more likely to sell a higher percentage of its newly
mined bitcoin rapidly if it is operating at a low profit margin—and it may
partially or completely cease operations if its profit margin is negative.  In a
low profit margin environment, a higher percentage could be sold more rapidly,
thereby potentially reducing bitcoin prices.  Lower bitcoin prices could result
in further tightening of profit margins, particularly for professionalized
mining operations with higher costs and more limited capital reserves, creating
a network effect that may further reduce the price of bitcoin until mining
operations with higher operating costs become unprofitable and remove mining
power.  The network effect of reduced profit margins resulting in greater sales
of newly mined bitcoin could result in a reduction in the price of bitcoin that
could adversely impact us.  These risks associated with bitcoin could be equally
applicable to other cryptocurrencies, existing now or introduced in the future. 
Such circumstances could have a material adverse effect on our business,
prospects or operations and the value of any cryptocurrencies we hold or expect
to acquire for our own account, which could harm our investors.


THE POSSIBILITY OF THE CRYPTOCURRENCY ALGORITHM TRANSITIONING TO PROOF OF STAKE
VALIDATION CREATES RISKS FOR OUR MINING BUSINESS.


Proof of stake is an alternative method in validating cryptocurrency
transactions.  Should the algorithm shift from a proof of work validation method
to a proof of stake method, mining would require less energy and may render any
company that maintains advantages in the current climate less competitive. 
Vortex may be exposed to risk if it owns or acquires mining facilities in the
future, and may also be impacted to the extent that counterparties with which
Vortex interacts are affected.  Such events would have a material adverse effect
on our business, prospects or operations and our ability to continue as a going
concern.
12

--------------------------------------------------------------------------------



IF A MALICIOUS ACTOR OBTAINS CONTROL OF MORE THAN 50% OF THE PROCESSING POWER ON
A CRYPTOCURRENCY NETWORK, SUCH ACTOR COULD MANIPULATE THE BLOCKCHAIN TO
ADVERSELY AFFECT OUR BUSINESS.


If a malicious actor or botnet (a network of computers infected with malicious
software and controlled as a group) obtains a majority of the processing power
dedicated to mining a cryptocurrency, it may be able to alter the blockchain on
which transactions of cryptocurrency resides and rely by constructing fraudulent
blocks or preventing certain transactions from completing in a timely manner, or
at all.  The malicious actor or botnet could control, exclude or modify the
ordering of transactions, though it could not generate new units or transactions
using such control.  The malicious actor could "double-spend" its own
cryptocurrency (i.e., spend the same bitcoins in more than one transaction) and
prevent the confirmation of other users' transactions for so long as it
maintained control.  To the extent that such malicious actor or botnet did not
yield its control of the processing power on the network or the cryptocurrency
community did not reject the fraudulent blocks as malicious, reversing any
changes made to the blockchain may be impossible.  The foregoing description is
only one example of the means by which the blockchain or cryptocurrencies may be
compromised.


The possible crossing of the 50% threshold indicates a greater risk that a
single mining pool could exert authority over the validation of bitcoin
transactions. To the extent that the bitcoin ecosystem, and the administrators
of mining pools, do not act to ensure greater decentralization of bitcoin mining
processing power, the feasibility of a malicious actor obtaining control of the
processing power will increase, which may adversely affect an investment in our
Company. Such lack of controls and responses to such circumstances would have a
material adverse effect on our ability to continue as a going concern or to
pursue this segment at all, which would have a material adverse effect on our
business, prospects or operations and potentially the value of any
cryptocurrencies we hold or expect to acquire for our own account and harm
investors.


A FAILURE TO PROPERLY MONITOR AND UPGRADE THE BITCOIN NETWORK PROTOCOL COULD
DAMAGE THE BITCOIN NETWORK.


The open source structure of the bitcoin network protocol means the contributors
to the protocol are generally not directly compensated for the contribution in
maintaining and developing the protocol.  As an open source project, bitcoin is
not represented by an official organization or authority.  As the bitcoin
network protocol is not sold and its use does not generate revenues for
contributors, contributors are generally not compensated for maintaining and
updating the bitcoin network protocol.  Although the MIT Media Lab's Digital
Currency Initiative funds the current maintaining contributors, this type of
financial incentive is not typical.  The lack of guaranteed financial incentive
for contributors to maintain or develop the bitcoin network and the lack of
guaranteed resources to adequately address emerging issues with the bitcoin
network may reduce incentives to address the issues adequately or in a timely
manner.  Changes to a digital asset network which we are mining on may adversely
affect our business operations and an investment in our securities.


INTELLECTUAL PROPERTY CLAIMS COULD ADVERSELY AFFECT THE OPERATION OF DIGITAL
ASSET NETWORKS.


Third parties may assert intellectual property claims relating to the holding
and transfer of digital assets and their source code.  Regardless of the merit
of any such intellectual property claims or other legal action, any threatened
action that reduces confidence in some or all digital asset networks' long-term
viability or the ability of end-users to hold and transfer digital assets may
adversely affect our business operations and an investment in our Company. 
Additionally, a meritorious intellectual property claim could prevent us and
other end-users from accessing some or all digital asset networks or holding or
transferring digital assets.  Accordingly, intellectual property claims against
us or other large digital asset network participants could adversely affect an
investment in our securities.


SIGNIFICANT CONTRIBUTORS TO ALL OR ANY DIGITAL ASSET NETWORK COULD PROPOSE
AMENDMENTS TO THE RESPECTIVE NETWORK'S PROTOCOLS AND SOFTWARE THAT COULD
ADVERSELY AFFECT OUR BUSINESS AND AN INVESTMENT IN OUR SECURITIES.


Significant contributors to all or any digital asset network could propose
amendments to the respective network's protocols and software that, if accepted
and authorized by such network, could adversely affect an investment in us.  For
example, with respect to bitcoins network, a small group of individuals
contribute to the Bitcoin Core project on GitHub.com.  These individuals can
propose refinements or improvements to the bitcoin network's source code through
one or more software upgrades that alter the protocols and software that govern
the bitcoin network and the properties of bitcoin, including the irreversibility
of transactions and limitations on the mining of new bitcoin.  Proposals for
upgrades and discussions relating thereto take place in online forums.  To the
extent that a significant majority of the users and miners on the bitcoin
network install such software upgrade(s), the bitcoin network would be subject
to new protocols and software.  In the event a developer or group of developers
proposes a modification to the bitcoin network that is not accepted by a
majority of miners and users, but that is nonetheless accepted by a substantial
plurality of miners and users, two or more competing and incompatible blockchain
implementations could result.  This is known as a "hard fork."  The value of
bitcoin after the creation of a fork is subject to many factors, including the
value of the fork product, market reaction to the creation of the fork product,
and the occurrence of forks in the future.  As such, the value of bitcoin could
be materially reduced if existing and future forks have a negative effect on
bitcoin's value.  If a fork occurs on a digital asset network which we are
mining or hold digital assets in, it may have a negative effect on the value of
the digital asset, which may adversely affect our business and an investment in
our Company.


OUR OPERATIONS COULD BE NEGATIVELY AFFECTED IF THE AWARD OF COINS FOR SOLVING
BLOCKS AND TRANSACTION FEES ARE INADEQUATE INCENTIVES FOR OUR CONTINUED
OPERATIONS.


Bitcoin miners record transactions when they solve for and add blocks of
information to the blockchain.  When a miner solves for a block, it creates that
block, which includes data relating to (i) the solution to the block, (ii) a
reference to the prior block in the blockchain to which the new block is being
added, and (iii) all transactions that have occurred but have not yet been added
to the blockchain.  Typically, bitcoin transactions will be recorded in the next
chronological block if the spending party has an internet connection and at
least one minute has passed between the transaction's data packet transmission
and the solution of the next block.  If a transaction is not recorded in the
next chronological block, it is usually recorded in the next block thereafter.  
 


As the number of coins awarded for solving a block in the blockchain decreases,
the incentive for mining operations to continue to contribute processing power
to the network may decline, and there may be a transition from a set reward to
higher transaction fees.  For example, the current fixed reward on the bitcoin
network for solving a new block is twelve and a half (12.5) bitcoins per block;
the reward decreased from twenty-five (25) bitcoins in July 2016.  It is
estimated that the fixed reward will halve again in about four (4) years.
13

--------------------------------------------------------------------------------



Higher transaction fees may decrease demand for the relevant coins and prevent
the expansion of the network to retail merchants and commercial businesses,
resulting in a reduction in the price of the relevant cryptocurrency that could
adversely impact our cryptocurrency inventory and business.  If transaction fees
paid for the recording of transactions in the network become too high, the
marketplace may be reluctant to accept the network as a means of payment and
existing users may be motivated to switch between cryptocurrencies or to fiat
currency (i.e., real currency or national currency).  Decreased use and demand
for coins may adversely affect their value and result in a reduction in the
market price of coins.


If the award of coins for solving blocks and transaction fees for recording
transactions are not sufficiently high, we may not have an adequate incentive to
continue mining, and may be required to cease our mining operations.  Reduced
mining operations would result in reduced collective processing power, which
could increase the likelihood of a malicious actor or botnet obtaining control
in excess of 50 percent of the processing power active on the blockchain,
potentially permitting such actor or botnet to manipulate the blockchain in a
manner that adversely affects our other business activities.  A reduction in
confidence in the confirmation process or processing power of the network could
result, and could be irreversible.  Such events would have a material adverse
effect on our  business operations and our ability to continue as a going
concern.


ANY WIDESPREAD DELAYS IN THE RECORDING OF TRANSACTIONS COULD RESULT IN A LOSS OF
CONFIDENCE IN THE DIGITAL ASSET NETWORK, WHICH COULD ADVERSELY AFFECT OUR
BUSINESS OPERATIONS.


To the extent that miners cease to record transactions in solved blocks, such
transactions will not be recorded on the blockchain.  Currently, there are no
known incentives for miners to elect to exclude the recording of transactions in
solved blocks; however, to the extent that any such incentives arise (e.g., a
collective movement among miners or one or more mining pools forcing bitcoin
users to pay transaction fees as a substitute for or in addition to the award of
new bitcoins upon the solving of a block), actions of miners solving a
significant number of blocks could delay the recording and confirmation of
transactions on the blockchain.  Any systemic delays in the recording and
confirmation of transactions on the blockchain could result in greater exposure
to double-spending transactions and a loss of confidence in certain or all
digital asset networks, which could adversely impact our business operations.


DIGITAL ASSET TRANSACTIONS ARE IRREVOCABLE, AND STOLEN OR INCORRECTLY
TRANSFERRED DIGITAL ASSETS MAY BE IRRETRIEVABLE.


Digital asset transactions are not reversible without the consent and active
participation of the recipient of the transaction or, in theory, control or
consent of a majority of the processing power on the respective digital asset
network.  Once a transaction has been verified and recorded in a block that is
added to the blockchain, an incorrect transfer of digital assets or a theft of
digital assets generally will not be reversible, and we may not be capable of
seeking compensation for any such transfer or theft.  Although our transfers of
digital assets will regularly be made to or from vendors, consultants, services
providers, etc. it is possible that, through computer or human error, or through
theft or criminal action, our digital assets could be transferred from us in
incorrect amounts or to unauthorized third parties.  To the extent that we are
unable to seek a corrective transaction with such third party or are incapable
of identifying the third party which has received our digital assets through
error or theft, we will be unable to revert or otherwise recover incorrectly
transferred Company digital assets.  To the extent that we are unable to seek
redress for such error or theft, such loss could adversely affect the security
and value of our assets, which could negatively affect an investment in our
business.


TECHNOLOGICAL SHORTAGES, OBSOLESCENCE AND DIFFICULTY IN OBTAINING HARDWARE MAY
ADVERSELY AFFECT OUR BUSINESS.


As new services and software embodying new technologies emerge in the market,
the Company's ability to recognize the value of the use of existing hardware and
equipment and its underlying technology may become obsolete and require
substantial capital to replace such equipment.  Equipment in our mining
facilities will require replacement from time to time, which may lead to
increased capital expenses and downtime in mining when equipment needs
replacement.


The recent increase in interest and demand for cryptocurrencies has led to a
shortage of minding hardware, as individuals are purchasing equipment for
individual mining operations at home, and large-scale mining operations have
evolved.  According to PC Gamer, AMD's Radeon RX 580 and Radeon RX 570, which
are widely viewed as hardware that is unique for cryptocurrency use purposes,
have been out of stock for months.  As noted above, equipment in our mining
facilities will require replacement from time to time.  Shortages of graphics
processing units may lead to unnecessary downtime for miners and limit the
availability or accessibility of mining processing capabilities in the
industry.  Such events would have a material adverse effect on the business,
prospects and operations of the Company, and potentially on the value of any
cryptocurrencies the Company holds or expects to acquire, which may impair our
continued operations and ability to continue as a going concern.


OUR ABILITY TO ADOPT TECHNOLOGY IN RESPONSE TO CHANGING SECURITY NEEDS OR TRENDS
POSES A CHALLENGE TO THE SAFEKEEPING OF OUR DIGITAL ASSETS.  SECURITY THREATS
COULD RESULT IN A LOSS OF OUR DIGITAL ASSETS OR DAMAGE TO OUR REPUTATION, EACH
OF WHICH COULD ADVERSELY AFFECT AN INVESTMENT IN OUR COMPANY.


The history of digital asset exchanges has shown that exchanges and large
holders of digital assets must adapt to technological change in order to secure
and safeguard their digital assets.  When digital assets are moved to various
exchanges in order to exchange them for fiat currency, we will be relying on the
security of such exchanges to safeguard our digital assets.  As our assets grow,
it may become a more appealing target for security threats such as hackers and
malware.
 
Security breaches, computer malware and computer hacking attacks have been a
prevalent concern in the digital asset exchange markets since the launch of the
bitcoin network.  Any security breach caused by hacking, which involves efforts
to gain unauthorized access to information or systems, or to cause intentional
malfunctions or loss or corruption of data, software, hardware or other computer
equipment, and the inadvertent transmission of computer viruses, could harm our
business operations or result in loss of our digital assets.  Any breach of our
infrastructure could also result in damage to our reputation, which could have a
negative impact on an investment in our Company.
 
Our security system and operational infrastructure may be breached due to the
actions of outside parties, internal error or malfeasance, or otherwise, and, as
a result, an unauthorized party may obtain access to our private keys, data or
digital assets.  Additionally, outside parties may attempt to fraudulently
induce our personnel to disclose sensitive information in order to gain access
to our infrastructure.  As the techniques used to obtain unauthorized access,
disable or degrade service, or sabotage systems change frequently, we may be
unable to anticipate these techniques or implement adequate preventative
measures.  If an actual or perceived breach of our security system occurs, the
market perception of the effectiveness of our security system could be harmed,
which could adversely affect our business.
14

--------------------------------------------------------------------------------

  
To the extent that we and/or others who we rely on are unable to identify and
mitigate or stop new security threats, our digital assets may be subject to
theft, loss, destruction or other attack, which could adversely affect our
business operations and an investment in our securities.  In the event of a
security breach, we may suffer a loss of assets and be forced to cease
operations, which would have a material adverse effect on our business
operations and ability to continue as a going concern.


THE LOSS OR DESTRUCTION OF A PRIVATE KEY REQUIRED TO ACCESS A DIGITAL ASSET MAY
BE IRREVERSIBLE.  LOSS OF ACCESS TO OUR PRIVATE KEYS OR A DATA LOSS COULD
ADVERSELY AFFECT OUR BUSINESS OPERATIONS.


Digital assets are controllable only by the possessor of both the unique public
key and private key relating to the local or online digital wallet in which the
digital assets are held.  We are required by the operation of digital asset
networks to publish the public key relating to a digital wallet in use by us
when it first verifies a spending transaction from that digital wallet and
disseminates such information into the respective network.  To the extent a
private key is lost, destroyed or otherwise compromised and no backup of the
private key is accessible, we will be unable to access the digital assets held
by it and the private key will not be capable of being restored by the
respective digital asset network. Any loss of private keys relating to digital
wallets used to store our digital assets could adversely affect our business and
an investment in our Company.


POLITICAL OR ECONOMIC CRISES MAY MOTIVATE LARGE-SCALE SALES OF DIGITAL ASSETS,
WHICH COULD RESULT IN A REDUCTION IN SOME OR ALL DIGITAL ASSET VALUES AND
ADVERSELY AFFECT AN INVESTMENT IN OUR SECURITIES.


As an alternative to fiat currencies that are backed by central governments,
digital assets such as bitcoins are subject to supply and demand forces based
upon the desirability of an alternative, decentralized means of buying and
selling goods and services, and it is unclear how such supply and demand will be
impacted by geopolitical events.  Nevertheless, political or economic crises may
motivate large-scale acquisitions or sales of digital assets either globally or
locally.  Large-scale sales of digital assets would result in a reduction in
their value and could adversely affect an investment in our Company.


Risks Relating to our Securities and our Status as a Public Company


THE RELATIVE LACK OF PUBLIC COMPANY EXPERIENCE OF OUR MANAGEMENT TEAM MAY PUT US
AT A COMPETITIVE DISADVANTAGE.


Our management team lacks public company experience and is generally unfamiliar
with the requirements of the United States securities laws and U.S. Generally
Accepted Accounting Principles, which could impair our ability to comply with
legal and regulatory requirements such as those imposed by Sarbanes-Oxley Act of
2002.  The individual who holds all of the principal officer positions of the
company has never had responsibility for managing a publicly traded company. 
Such responsibilities include complying with federal securities laws and making
required disclosures on a timely basis.  Our senior management may not be able
to implement programs and policies in an effective and timely manner that
adequately responds to such increased legal, regulatory compliance and reporting
requirements.  Our failure to comply with all applicable requirements could lead
to the imposition of fines and penalties and distract our management from
attending to the growth of our business.


SHARES OF OUR COMMON STOCK THAT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, REGARDLESS OF WHETHER SUCH SHARES ARE RESTRICTED OR
UNRESTRICTED, ARE SUBJECT TO RESALE RESTRICTIONS IMPOSED BY RULE 144, INCLUDING
THOSE SET FORTH IN RULE 144(I) WHICH APPLY TO A "SHELL COMPANY."  IN ADDITION,
ANY SHARES OF OUR COMMON STOCK THAT ARE HELD BY AFFILIATES, INCLUDING ANY
RECEIVED IN A REGISTERED OFFERING, WILL BE SUBJECT TO THE RESALE RESTRICTIONS OF
RULE 144(I).


Pursuant to Rule 144 of the Securities Act of 1933, as amended ("Rule 144"), a
"shell company" is defined as a company that has no or nominal operations; and,
either no or nominal assets; assets consisting solely of cash and cash
equivalents; or assets consisting of any amount of cash and cash equivalents and
nominal other assets. As such, we may be deemed a "shell company" pursuant to
Rule 144 prior to the potential share exchange, and as such, sales of our
securities pursuant to Rule 144 are not able to be made until a period of at
least twelve months has elapsed from the date on which our Current Report on
Form 8-K is filed with the SEC reflecting our status as a non-"shell company." 
Therefore, any restricted securities we sell in the future or issue to
consultants or employees, in consideration for services rendered or for any
other purpose will have no liquidity until and unless such securities are
registered with the SEC and/or until a year after the date of the filing of our
Current Report on Form 8-K and we have otherwise complied with the other
requirements of Rule 144.  As a result, it may be harder for us to fund our
operations and pay our employees and consultants with our securities instead of
cash.  Furthermore, it will be harder for us to raise funding through the sale
of debt or equity securities unless we agree to register such securities with
the SEC, which could cause us to expend additional resources in the future.  Our
previous status as a "shell company" could prevent us from raising additional
funds, engaging employees and consultants, and using our securities to pay for
any acquisitions (although none are currently planned), which could cause the
value of our securities, if any, to decline in value or become worthless. 
Lastly, any shares held by affiliates, including shares received in any
registered offering, will be subject to the resale restrictions of Rule 144(i).
 
WE WILL BE REQUIRED TO INCUR SIGNIFICANT COSTS AND REQUIRE SIGNIFICANT
MANAGEMENT RESOURCES TO EVALUATE OUR INTERNAL CONTROL OVER FINANCIAL REPORTING
AS REQUIRED UNDER SECTION 404 OF THE SARBANES-OXLEY ACT, AND ANY FAILURE TO
COMPLY OR ANY ADVERSE RESULT FROM SUCH EVALUATION MAY HAVE AN ADVERSE EFFECT ON
OUR STOCK PRICE.
 
As a smaller reporting company as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended, we are required to evaluate our internal
control over financial reporting under Section 404 of the Sarbanes-Oxley Act of
2002 ("Section 404").  Section 404 requires us to include an internal control
report with our Annual Report on Form 10-K. This report must include
management's assessment of the effectiveness of our internal control over
financial reporting as of the end of the fiscal year.  This report must also
include disclosure of any material weaknesses in internal control over financial
reporting that we have identified.  Failure to comply, or any adverse results
from such evaluation could result in a loss of investor confidence in our
financial reports and have an adverse effect on the trading price of our equity
securities.  As of March 31, 2017, the management of the Company assessed the
effectiveness of the Company's internal control over financial reporting, and
management concluded, as of the year ended March 31, 2017, that our internal
controls and procedures were effective to detect the inappropriate application
of U.S. GAAP rules.  Achieving continued compliance with Section 404 may require
us to incur significant costs and expend significant time and management
resources.  No assurance can be given that we will be able to fully comply with
Section 404 or that we and our independent registered public accounting firm
would be able to conclude that our internal control over financial reporting is
effective at fiscal year end.  As a result, investors could lose confidence in
our reported financial information, which could have an adverse effect on the
trading price of our securities, as well as subject us to civil or criminal
investigations and penalties.  In addition, our independent registered public
accounting firm may not agree with our management's assessment or conclude that
our internal control over financial reporting is operating effectively.
15

--------------------------------------------------------------------------------



IF WE LOSE OUR KEY MANAGEMENT PERSONNEL, WE MAY NOT BE ABLE TO SUCCESSFULLY
MANAGE OUR BUSINESS OR ACHIEVE OUR OBJECTIVES, AND SUCH LOSS COULD ADVERSELY
AFFECT OUR BUSINESS, FUTURE OPERATIONS AND FINANCIAL CONDITION.


Our future success depends in large part upon the leadership and performance of
our executive management team and key consultants, and upon our ability to
attract and retain senior management with relevant expertise.  If we lose the
services of one or more of our executive officers or key consultants, or if one
or more of them decides to join a competitor or otherwise compete directly or
indirectly with us, we may not be able to successfully manage our business or
achieve our business objectives.  We do not have "Key-Man" life insurance
policies on our key executives.  If we lose the services of any of our key
consultants, we may not be able to replace them with similarly qualified
personnel, which could harm our business.  The loss of our key executives or our
inability to attract and retain additional highly skilled executives and
employees may adversely affect our business, future operations, and financial
condition.


THE EXISTENCE OF INDEMNIFICATION RIGHTS TO OUR DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS MAY RESULT IN SUBSTANTIAL EXPENDITURES BY OUR COMPANY AND MAY
DISCOURAGE LAWSUITS AGAINST OUR DIRECTORS, OFFICERS AND EMPLOYEES.
 
Our Bylaws contain a provision providing for indemnification of our directors,
officers, employees and agents to the extent provided by Nevada law.  The
foregoing indemnification obligations could result in the Company incurring
substantial expenditures to cover the cost of settlement or damage awards
against directors, officers, employees and agents which we may be unable to
recoup.  These provisions and resultant costs may also discourage our Company
from bringing a lawsuit against directors and officers for breaches of their
fiduciary duties, and may similarly discourage the filing of derivative
litigation by our stockholders against our directors and officers even though
such actions, if successful, might otherwise benefit our company and
stockholders.


OUR STOCK IS CATEGORIZED AS A PENNY STOCK.  TRADING OF OUR STOCK MAY BE
RESTRICTED BY THE SEC'S PENNY STOCK REGULATIONS WHICH MAY LIMIT A STOCKHOLDER'S
ABILITY TO BUY AND SELL OUR STOCK.
 
Our stock is categorized as a penny stock.  The SEC has adopted Rule 15g-9 which
generally defines "penny stock" to be any equity security that has a market
price (as defined) less than US$ 5.00 per share or an exercise price of less
than US$ 5.00 per share, subject to certain exceptions.  Our securities are
covered by the penny stock rules, which impose additional sales practice
requirements on broker-dealers who sell to persons other than established
customers and accredited investors.  The penny stock rules require a
broker-dealer, prior to a transaction in a penny stock not otherwise exempt from
the rules, to deliver a standardized risk disclosure document in a form prepared
by the SEC which provides information about penny stocks and the nature and
level of risks in the penny stock market.  The broker-dealer also must provide
the customer with current bid and offer quotations for the penny stock, the
compensation of the broker-dealer and its salesperson in the transaction and
monthly account statements showing the market value of each penny stock held in
the customer's account.  The bid and offer quotations, and the broker-dealer and
salesperson compensation information, must be given to the customer orally or in
writing prior to effecting the transaction and must be given to the customer in
writing before or with the customer's confirmation.  In addition, the penny
stock rules require that prior to a transaction in a penny stock not otherwise
exempt from these rules, the broker-dealer must make a special written
determination that the penny stock is a suitable investment for the purchaser
and receive the purchaser's written agreement to the transaction.  These
disclosure requirements may have the effect of reducing the level of trading
activity in the secondary market for the stock that is subject to these penny
stock rules.  Consequently, these penny stock rules may affect the ability of
broker-dealers to trade our securities.  We believe that the penny stock rules
discourage investor interest in and limit the marketability of our common stock.
 
FINRA SALES PRACTICE REQUIREMENTS MAY ALSO LIMIT A STOCKHOLDER'S ABILITY TO BUY
AND SELL OUR STOCK.
 
In addition to the "penny stock" rules described above, FINRA has adopted rules
that require that in recommending an investment to a customer, a broker-dealer
must have reasonable grounds for believing that the investment is suitable for
that customer.  Prior to recommending speculative low priced securities to their
non-institutional customers, broker-dealers must make reasonable efforts to
obtain information about the customer's financial status, tax status, investment
objectives and other information.  Under interpretations of these rules, FINRA
believes that there is a high probability that speculative low priced securities
will not be suitable for at least some customers.  The FINRA requirements make
it more difficult for broker-dealers to recommend that their customers buy our
common stock, which may limit your ability to buy and sell our stock and have an
adverse effect on the market for our shares.
 
TO DATE, WE HAVE NOT PAID ANY CASH DIVIDENDS AND NO CASH DIVIDENDS WILL BE PAID
IN THE FORESEEABLE FUTURE.
 
We do not anticipate paying cash dividends on our common stock in the
foreseeable future and we may not have sufficient funds legally available to pay
dividends.  Even if the funds are legally available for distribution, we may
nevertheless decide not to pay any dividends.  We presently intend to retain all
earnings for our operations.
 
OUR COMMON STOCK IS NOT LISTED ON ANY STOCK EXCHANGE AND THERE IS NO ESTABLISHED
MARKET FOR SHARES OF OUR COMMON STOCK.  EVEN IF A MARKET FOR OUR COMMON STOCK
DEVELOPS, OUR COMMON STOCK COULD BE SUBJECT TO WIDE FLUCTUATIONS.
 
Our common stock is not listed on any stock exchange, and there is no
established public market for shares of our common stock.  Even if the shares of
our common stock may in the future trade on the OTC markets, the liquidity and
price of our common stock is expected to be more limited than if such securities
were quoted or listed on a national exchange.  No assurances can be given that
an active public trading market for our common stock will develop or be
sustained.  The trading volume we develop on the OTC markets may be limited by
the fact that many major institutional investment funds, including mutual funds,
as well as individual investors, follow a policy of not investing in bulletin
board stocks and certain major brokerage firms restrict their brokers from
recommending bulletin board stocks because they are considered speculative,
volatile and thinly traded.  Lack of liquidity will limit the price at which
stockholders may be able to sell our common stock.
 
The price of our common stock could be subject to wide fluctuations, in response
to quarterly variations in our operating results, announcements by us or others,
developments affecting us, and other events or factors.  In addition, the stock
market has experienced extreme price and volume fluctuations in recent years. 
These fluctuations have had a substantial effect on the market prices for many
companies, often unrelated to the operating performance of such companies, and
may adversely affect the market prices of the securities.  Such risks could have
an adverse affect on the stock's future liquidity.
16

--------------------------------------------------------------------------------



IF WE ISSUE ADDITIONAL SHARES IN THE FUTURE, IT WILL RESULT IN THE DILUTION OF
OUR EXISTING STOCKHOLDERS.


Our articles of incorporation authorize the issuance of up to 75,000,000 shares
of common stock with a par value of $0.00001 per share.  Our Board of Directors
may choose to issue some or all of such shares to acquire one or more companies
or assets and to fund our overhead and general operating requirements.  The
issuance of any such shares may reduce the book value per share and may
contribute to a reduction in the market price of the outstanding shares of our
common stock.  If we issue any such additional shares, such issuance will reduce
the proportionate ownership and voting power of all current stockholders. 
Further, such issuance may result in a change of control of our corporation.


WE MAY NOT QUALIFY TO MEET LISTING STANDARDS TO LIST OUR STOCK ON AN EXCHANGE.


The SEC approved listing standards for companies using reverse acquisitions to
list on an exchange may limit our ability to become listed on an exchange.  We
would be considered a reverse acquisition company (i.e., an operating company
that becomes an Exchange Act reporting company by combining with a shell
Exchange Act reporting company) that cannot apply to list on NYSE, NYSE Amex or
Nasdaq until our stock has traded for at least one year on the U.S. OTC market,
a regulated foreign exchange or another U.S. national securities market
following the filing with the SEC or other regulatory authority of all required
information about the potential share exchange transaction, including audited
financial statements.  We would be required to maintain a minimum $4 share price
($2 or $3 for NYSE Amex) for at least thirty (30) of the sixty (60) trading days
before our application and the exchange's decision to list.  We would be
required to have timely filed all required reports with the SEC (or other
regulatory authority), including at least one annual report with audited
financials for a full fiscal year commencing after filing of the above
information.  Although there is an exception for a firm underwritten IPO with
proceeds of at least $40 million, we do not anticipate being in a position to
conduct an IPO in the foreseeable future.  To the extent that we cannot qualify
for a listing on an exchange, our ability to raise capital will be diminished.


WE HAVE NOT RETAINED INDEPENDENT PROFESSIONALS FOR INVESTORS.


We have not retained any independent professionals to review or comment on the
offering or otherwise protect the interests of the Investors hereunder. 
Although the Company has retained its own counsel, such firm has not made any
independent examination of any factual matters represented by management herein,
and purchasers of the securities offered hereby should not rely on such firm so
retained with respect to any matters herein described.  Potential investors are
encouraged to review all applicable documents with their advisors and conduct
such due diligence regarding their potential investment in the Company as they
deem appropriate.


THE FOREGOING RISK FACTORS DO NOT PURPORT TO BE A COMPLETE EXPLANATION OF ALL OF
THE RISKS INVOLVED IN PURCHASING THE UNITS OFFERED HEREIN.  POTENTIAL INVESTORS
SHOULD READ THIS MEMORANDUM IN ITS ENTIRETY AND REVIEW THE COMPANY'S EXCHANGE
ACT DOCUMENTS BEFORE DETERMINING WHETHER TO PURCHASE THE UNITS.


17

--------------------------------------------------------------------------------

EXHIBIT A


SERIES A WARRANT


(Attached)




18

--------------------------------------------------------------------------------

EXHIBIT B


SERIES B WARRANT


(Attached)


19

--------------------------------------------------------------------------------



EXHIBIT C


REGISTRATION RIGHTS AGREEMENT


(Attached)
20